Mr. Justice Boggs delivered the opinion oe the Court. A thorough examination of the testimony has convinced us the findings of the court are well sustained. To here state the proofs in' detail would be of no benefit to the litigants, counsel or the profession. The decree declaring a lien was the necessary result of the application of the law to the facts proven. Though the decree ordered and adjudged that Frank X. and Mary A. Bumgartner pay the amount for which the lien was established to the master within twenty days, yet it is not enforcible as a money decree against them or either of them. Compliance with this order could not be enforced by execution or other process against the person or general property of both or either. Non-compliance therewith had no other effect than to subject to sale the property upon which the lien existed. The decree is an alternative one, that the money be paid or the property sold, giving the owners of the property the option to pay or suffer the sale to proceed. Gochenour v. Mowry, 33 Ill. 331; Phelan v. Iona Savings Bank, 48 Ill. App. 171. Decree is affirmed.